DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first limitation of “inserting a sleeve having a constant outer diameter between a first end and a second end” and a second limitation of “expanding the sleeve from the first end to the second end of the sleeve … such that after expanding, the constant outer diameter of the sleeve continuously contacts a bolt hole wall.” The first limitation requires the sleeve to have a constant outer diameter and the second limitation requires the sleeve to be expanded. However, the second limitation requires that, after the expansion, the constant outer diameter of the sleeve is in contact with a bolt hole wall. Examiner further notes that the ‘constant outer diameter’ of the second limitation refers back to the ‘constant outer diameter’ of the sleeve set forth in the first limitation, prior to the expansion. The claim is indefinite because it is unclear as to how the sleeve can have the same ‘constant outer diameter’ both prior to and after expansion. For the purposes of this Office Action, Examiner will interpret the second limitation as “expanding the sleeve from the first end to the second end of the sleeve … such that after expanding, an outer surface of the sleeve continuously contacts a bolt hole wall.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King ‘256 (U.S. Patent Number 4,405,256), as evidenced by King ‘615 (U.S. Patent Number 3,835,615).
As to claim 1, King ‘256 teaches a method for corrosion protection in bolt holes (abstract), comprising: inserting a sleeve having a constant outer diameter between a first end and a second end distal to the first end into a bolt hole having a first end, a second end distal to the first end, and a constant diameter (figures 1 – 4, element 10 being the ‘sleeve,’ outer surface of element 11 being the ‘constant outer dimeter of the sleeve,’ and element HH being the ‘bolt hole’; column 5, lines 29 – 37). Examiner notes that the claim merely requires the sleeve to have a ‘constant outer diameter’ that is located between the first and second ends. The claim does not require the ‘constant outer diameter’ to extend from the first end to the second end. Examiner further notes that the sleeve is made of a corrosion resistant metallic material because King ‘256 teaches the sleeve being the sleeve taught by U.S. Patent Numbers 3,835,615 and 3,835,688 (column 3, line 68 – column 4, line 2), which teaches the sleeve being made of aluminum (King ‘615, figures 1 and 9, element 100 being the ‘sleeve,’ column 6, lines 11 - 22), which Applicant’s Specification teaches is a metallic material which is known to be ‘corrosion resistant’ (paragraphs 9 and 23).
King ‘256 further teaches expanding the sleeve from the first end to the second end of the sleeve using an expander tool to be fixed in the bolt hole such that after expanding, an outer surface of the sleeve continuously contacts a bolt hole wall between the first end and the second end of the bolt hole (figures 5 – 7, element ET being the ‘expander tool’; column 5, lines 40 – 59). Examiner notes that King ‘256 teaches ‘expanding the sleeve from the first end to the second end of the sleeve’ because King ‘256 expressly teaches a mandrel of the expansion tool moving completely through the sleeve until the expansion tool exits the sleeve (figures 5 and 6, elements EM and 10; column 5, lines 58 – 59).
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 4, King ‘256 teaches that the expander tool is a tube expander (figures 5 and 6, element ET; column 5, lines 40 – 59).
As to claim 7, King ‘256 teaches that the sleeve protrudes from the bolt hole at the first end to form a holding rim when the sleeve is expanded (figures 5 and 7, element 12 being the ‘holding rim’).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over King ‘256 as applied to claim 1 above.
As to claim 3, King ‘256 does not specify the thickness of the sleeve. However, it would have been obvious to one skilled in the art to set the thickness of the sleeve to at least 1.2 mm, so as to provide sufficient protection between the given workpiece and bolt of King ‘256 (figure 10, elements P, B, and 10).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over King ‘256 as applied to claim 1 above, and further in view of Jones (U.S. Patent Number 9,180,509).
As to claim 11, King ‘256 teaches the expanding tool being a roller machine (figure 5, element EM being the ‘roller machine’; column 5, lines 40 – 59). Examiner notes that this can be found because the ‘mandrel’ of King ‘256 (element EM) may reasonably be considered a ‘roller.’ However, while King ‘256 teaches the ‘roller’ moving through the sleeve, King ‘256 does not teach how the ‘roller’ is powered. Jones teaches a rolling mandrel that is moved through a sleeve so as to expand the sleeve (figure 5, element 56 being the ‘rolling mandrel’; column 4, lines 35 – 45). Jones further teaches that the rolling mandrel is pneumatically powered (column 4, lines 24 – 33). It would have been obvious to one skilled in the art to pneumatically power the roller machine of King ‘256, as taught by Jones, because one skilled in the art would have appreciated that pneumatic power provides sufficient force to pull the roller of King ‘256 through the sleeve.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726